Citation Nr: 1000259	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to increased initial staged disability ratings 
for service-connected seizure disorder, currently rated 80 
percent from August 12, 2003, 40 percent from June 1, 2004, 
20 percent from August 1, 2004, and 10 percent from August 1, 
2005. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1969 to July 1971.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

Procedural history

The Veteran was originally granted service connection for a 
seizure disorder in a January 2008 Board decision.  The RO 
implemented the Board's decision in the March 2008 rating 
decision on appeal.  An 80 percent initial disability rating 
was assigned effective August 12, 2003 through August 31, 
2004, with a 10 percent staged initial rating assigned 
effective from September 1, 2004. 

In a July 2008 rating decision, the RO found that the 
evaluations assigned to the Veteran's seizure disorder were 
clearly and unmistakably erroneous.  The assigned disability 
rating was changed to 80 percent effective August 12, 2003, 
40 percent beginning on June 1, 2004; 20 percent from August 
1, 2004; and 10 percent from August 1, 2005.  

In November 2009, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


Referred issues

During the November 2009 hearing, the Veteran raised the 
issue of entitlement to service connection for an acquired 
psychiatric disability, to include depression, claimed as 
secondary to his service-connected seizure disorder.  The 
Veteran also raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Those issues have not 
yet been addressed by the RO, and are referred to the RO for 
appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for additional development.  

Reasons for remand

Private treatment records

During the November 2009 hearing, the Veteran testified that 
he has received treatment for his service-connected seizure 
disorder from the Great Plains Clinic in Dickinson, North 
Dakota from 2003 to 2007.  See the hearing transcript, pages 
12-13, 18-19.  The Veteran also testified that he received 
treatment from the Mincep Epileptic Center in Minneapolis, 
Minnesota in 2007.  Currently, the evidence of record 
contains medical treatment records from the Great Plains 
clinic from January 1986 - July 2003 and the Mincep Epileptic 
Center from August 2003 - September 2003.  Treatment records 
from these institutes during the time periods identified by 
the Veteran during the November 2009 hearing have not been 
associated with his claims folder.  Therefore, on Remand, VA 
should attempt to obtain and associate these records with the 
claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Social Security Records

During the November 2009 hearing, the Veteran testified that 
he was in receipt of disability benefits from the Social 
Security Administration (SSA) based on his seizure disorder.  
See the hearing transcript, page 36.  Medical records 
associated with any such decision may shed light on the 
nature of the Veteran's claimed disability.  An effort should 
therefore be made to obtain such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits]. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his seizure 
disorder.  Any records so identified and 
obtained should be associated with the 
veteran's VA claims folder.  

2.  VBA should attempt to obtain records 
of treatment of the Veteran from the Great 
Plains Clinic in Dickinson, North Dakota 
from 2003 to 2007, as identified on pages 
12-13 of the November 2009 hearing 
transcript.  Efforts should also be made 
to obtain treatment records from the 
Mincep Epileptic Center in Minneapolis, 
Minnesota from 2007, as identified by the 
Veteran on pages 18, 21 of the hearing 
transcript.  All efforts to obtain such 
records should be documented in the claims 
folder.

3.  VBA should contact the SSA for the 
purpose of obtaining all decisions and 
records from that agency that pertain to 
the Veteran's claim for disability 
benefits.  Any records so obtained should 
be associated with the Veteran's VA claims 
folder.  Any notice from SSA that these 
records are not available should be noted 
in the Veteran's claims folder.

4.  The Veteran's claim for entitlement to 
an increased disability rating for a 
service-connected seizure disorder should 
then be readjudicated in light of all of 
the evidence of record. If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


